Citation Nr: 1200649	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to the service-connected PTSD.

3.  Entitlement to service connection for paresthesia of the right lower extremity, including as secondary to the service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 2005 to February 2007.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An August 2007 rating decision denied the Veteran's claim for service connection for paresthesia, of both lower extremities.  Upon submission of the Veteran's request for reconsideration in December 2007 and association with the claims file of additional VA treatment records, the RO continued to deny the claim in a subsequent June 2008 rating decision.  Also in the June 2008 decision, the RO denied the Veteran's claims for service connection for hemorrhoids and IBS.  

During the pendency of this appeal, in a June 2009 rating decision, the RO granted service connection for paresthesia, in the left lower extremity only, as secondary to the service-connected low back degenerative disc disease.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran then testified at a hearing at a videoconference hearing in July 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

The issue of entitlement to an increased rating beyond 50 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hemorrhoids and IBS

Several recent VA treatment records show he has been repeatedly diagnosed and treated for both constipation and hemorrhoids.  Also, a November 2007 VA treatment record shows complaints of diarrhea and a diagnosis specifically for IBS.  
At the outset, a review of his service treatment records reveals no objective indications of treatment or diagnoses of hemorrhoids, IBS or other gastrointestinal symptoms during active duty.  

The Veteran posited several theories of service connection his Board hearing testimony.  First, he asserts that as a result of eating the local food in Afghanistan, he suffered repeated symptoms of diarrhea and hard stools, later developing into hemorrhoid problems.  Hearing Transcript (T.) at 4-5.  Second, the Veteran contends that his PTSD, in turn due to his traumatic experiences serving in Afghanistan as a combat photographer, caused or chronically aggravated his hemorrhoids and IBS.  Id., at 6.  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, a VA treating physician's statement indicates that the Veteran experiences gastrointestinal symptoms and hemorrhoids secondarily to his service-connected PTSD.  Specifically, in February 2010, a VA staff surgeon noted the Veteran's long, worsening history of constipation and straining to have bowel movements since he returned from Afghanistan.  The physician stated, "I am also concerned that the timing of this all correlates with him returning from Afghanistan and that he does have PTSD.  This very well [may] be manifesting in gastrointestinal symptoms - so further evaluation and treatment of his PTSD is also indicated."  The language of this opinion is ultimately too equivocal to support a grant of these claims, but raises the need for further medical comment.  On remand, the AMC should arrange for an appropriate VA examination and medical opinion on the nature and etiology of his claimed IBS and hemorrhoids disabilities, including as secondary to his service-connected PTSD.  

The Veteran also raises the possibility that he is entitled to service connection for these gastrointestinal-related disabilities on a presumptive basis, for Persian Gulf Veterans.  Hearing Transcript (T.) at 11.  

Service connection may be established for Persian Gulf War Veterans who exhibit objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

The Board also points out that the presumptive regulations for Persian Gulf War Veterans was again revised in a manner highly pertinent to this claim.  Effective August 15, 2011, VA is amending 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  The proposed rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).  See 76 Fed. Reg. 41696 (July 15, 2011) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011).  

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language:  "Functional gastrointestinal disorders (excluding structural gastrointestinal diseases)."  [Italics added for emphasis].

The amendment also adds an explanatory note to paragraph (a)(2)(i)(B)(3) that reads as follows: 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis [italics added for emphasis].

These amendments are applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  See id.  Thus, the amendments would apply to the instant case.

A preliminary consideration is whether the Veteran qualifies as a Persian Gulf Veteran, for purposes of the presumption.  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

The Veteran has alleged he had symptoms of IBS and hemorrhoids while in Iraq.  See July 2009 statement.  Here, the Veteran's DD Form 214 shows he served in Afghanistan from February 2006 to February 2007.  It is unclear whether he also has documented service in Iraq, such that he might qualify for presumptive service connection under § 3.317.  On remand, the AMC must obtain his complete service personnel records, in order to determine whether he had qualifying active duty service in Iraq or other parts of Southwest Asia for purposes of this presumption.

Paresthesia of the Right Lower Extremity

The Veteran contends in his July 2008 NOD that his paresthesia of the right lower extremity warrants service connection, either on a direct basis to active duty military service or on a secondary basis to his service-connected lumbar spine degenerative disc disease.  See 38 C.F.R. § 3.310(a) and (b); see also Allen, 7 Vet. App. at 448.  

During his period of active duty, a service treatment record dated in December 2006, notes that the Veteran presented with paresthesia of the great toes and left hand numbness, which began between August and September of that year.  This record adds that, over the course of four months, he noticed a progressive loss of feeling which began in his left toes and then extended to his right toes and left hand.  Following service, the Veteran has continued to complain of numbness in his right foot and toes.  Although there is no particular diagnosis for paresthesia of the right lower extremity, the Veteran is nonetheless competent to assert symptoms of numbness in his right foot, since within the realm of lay experience and observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

As mentioned, the Veteran is currently service-connected for paresthesia of the left lower extremity, secondary to the service-connected degenerative disc disease of the lumbar spine.  To the extent the Veteran asserts paresthesia in the right lower extremity is also secondary to the low back disability, the Board requires medical comment to resolve this claim, given the medical complexity of the matter.  

On remand, the AMC should arrange for an appropriate VA examination and medical opinion on the nature and etiology of his claimed paresthesia of the right lower extremity, including as secondary to his service-connected low back degenerative disc disease.  

Outstanding Treatment Records

The AMC needs to confirm if there are any outstanding private or VA treatment records.  The Veteran has submitted evidence of ongoing weekly PTSD treatment at Murray State University, Department of Psychology, under E.W., Clinician.  This may be pertinent to his claims for secondary service connection for IBS and hemorrhoids.  Also, his last VA outpatient treatment was at the VA Medical Centers (VAMCs) in Murfreesboro, TN and Nashville, TN, last dated in December 2010.  Any additional private or VA treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  
In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Murray State University's Dept. of Psychology and any other outstanding private treatment records.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

Also confirm whether there are any additional records from the VA Medical Centers (VAMCs) in Murfreesboro, TN and Nashville, TN, or from other VA facilities.  If there are, and he provides the necessary information, obtain these additional records.  Any negative development should be properly annotated into the claims file.

2.  Obtain the Veteran's complete set of service personnel records for his period of active duty from November 2005 to February 2007.  Specifically determine whether he had qualifying service in Southwest Asia for purposes of the presumptive provisions of 38 C.F.R. § 3.317.

3.  After completing the requested development in action paragraphs #1 and #2, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed hemorrhoids and IBS.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the claimed hemorrhoids and IBS.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to an in-service injury or disease?  

c.)  For each disability found, was it is at least like as not (a 50% or higher degree of probability) caused or aggravated (worsened) by the Veteran's service connected PTSD?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the gastrointestinal disorder(s) (i.e., a baseline) before the onset of the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  After completing the requested development in action paragraphs #1 and #2, arrange for the Veteran to undergo a VA examination concerning the nature and etiology of his claimed disability of paresthesia of the right lower extremity.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with his claimed paresthesia of the right lower extremity.  

b.)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

c.)  For each disability found, was it at least as likely as not (a 50% or higher degree of probability) caused or made chronically worse (i.e., aggravated) by his service-connected lumbar spine degenerative disc disease?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the neurological disorder (i.e., a baseline) before the onset of the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

4.  Then readjudicate the claims in light of any additional evidence.  Specifically consider the applicability of the presumptive provisions of § 3.317 for his claimed IBS and hemorrhoids.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



